DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said clear" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the internal angled support" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 6-11 and 13-14 are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Patent Application Publication US 2005/0213342, hereafter referred to as ‘Tufte ‘342’. Regarding claim 1, Tufte ‘342 discloses a dock bumper (figures 64-65 and para. #’s 256-258 and 260) comprising a housing 1400 incorporating a light emitting diode (LED) rope light (see para. #’s 115 and 258, elongated light source 1414 is an elongated string of LED lights which is an LED rope light) and a lens 1416 (para. # 260) covering the LED rope light (see para. #’s 258 and 260, figures 64-65) whereby light emitted by the LED rope light shines through said clear lens (light rays 1420, see para. #’s 258 and 260 and figures 64-65).
Regarding claim 2, the dock bumper of claim 1, wherein the dock bumper further incorporates an internal angled support member 1422 (as broadly claimed, support member 1422 is at a 90 degree angle relative to the vertical direction of the housing, see figures 64-65) operable to hold the LED rope light in place within the housing (figures 64-65 and para. #’s 258 and 260).
Regarding claim 3, the dock bumper of claim 1, wherein the dock bumper further incorporates an upper chamber 1412 that houses the LED rope light (figures 64-65) , and a lower chamber 1404, and wherein the internal angled support member separates the upper chamber from the lower chamber (fig. 65).
Regarding claim 4, the dock bumper of claim 1, wherein the dock bumper further incorporates one or of more flaps (see upper and lower flaps on left side of figures 64-65) , comprising an upper flap extending from an upper end of the interior wall and a lower flap extending from a lower end of the interior wall (see upper and lower flaps in figures 64-65).
Regarding claim 6, the dock bumper of claim 1, wherein the dock bumper further incorporates a chamber 1412 in the housing 1400 that is removed from area in the housing that incorporates the LED rope light (fig. 65), and said chamber is filled with a gaseous composition that is operable to absorb an impact (inherently air would fill the space between the light source and cavity of the chamber when plug 1422 is closes the chamber, see fig. 65 and para. # 258).
Regarding claim 7, the dock bumper of claim 6, wherein in the gaseous composition is air or foam (inherently air would fill the space between the light source and cavity of the chamber when plug 1422 closes the chamber, see fig. 65 and para. # 258).
Regarding claim 8, the dock bumper of claim 1, wherein the dock bumper is waterproof (see para. # 151, the bumper is made of waterproof vinyl or PVC material).
Regarding claim 9, the dock bumper of claim 1, wherein the dock bumper is formed of a plastic co-extruded (para. number 151).  NOTE: the recitation ‘co-extruded’ is a product by process recitation and not given any patentable weight.
Regarding claim 10, the dock bumper of claim 1, wherein the LED rope is operable to change one or more of the following: colors or brightness (changing color, para. # 149).
Regarding claim 11, the dock bumper of claim 1, wherein the housing is divided into two chambers by a rib 1422 (figures 64-65).
Regarding claim 13, the dock bumper of claim 1, wherein the housing further incorporates an interior wall that is substantially planar in shape (left side of figures 64-65), and is positioned in proximity to a side wall of a vehicle or dock to which the dock bumper is connected (figures 64-65 and para. 257-258).
Regarding claim 14, the dock bumper of claim 1, wherein the housing further incorporates an exterior wall (1408, 1418) that is substantially curved in shape (right side of figures 64-65) and is positioned to be distant from a side wall of a vehicle or dock to which the dock bumper is connected (figures 64-65 and para. 257-258).
Allowable Subject Matter
Claims 5 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875